2013 UT App 229
_________________________________________________________

               THE UTAH COURT OF APPEALS

     SKYPARK AIRPORT ASSOCIATION, LLC; J.R. PROPERTY
 MANAGEMENT, LLC; SLH, LLC; TAYLOR AIR, LLC; TIM CORBITT;
                    AND CINDY CORBITT,
                  Plaintiffs and Appellees,
                               v.
             JAY JENSEN AND ELEANOR JENSEN,
               Defendants and Appellants.

                             Opinion
                         No. 20110648‐CA
                     Filed September 19, 2013

             Second District, Bountiful Department
                The Honorable Glen R. Dawson
                The Honorable Rodney S. Page
                        No. 020801861

            Jerrald D. Conder, Attorney for Appellants
          Jeffrey L. Silvestrini, Edward T. Vasquez, and
             Justin D. Hatch, Attorneys for Appellees

 JUDGE JAMES Z. DAVIS authored this Opinion, in which JUDGES
   GREGORY K. ORME and CAROLYN B. MCHUGH concurred.


DAVIS, Judge:

¶1      Defendants challenge various rulings made by the trial court
in the course of litigation between Defendants and Skypark Airport
Association, LLC (SAA).1 We affirm.




1. Although other plaintiffs are parties to this appeal, we refer to
both Skypark Airport Association, LLC individually and all the
plaintiffs collectively as SAA for convenience.
                     Skypark Airport v. Jensen


                         BACKGROUND

¶2     In 1979, Skypark Development (the Developer) owned an
airport (the Airport) and an industrial park (Skypark) in Woods
Cross, Utah. At that time, the Developer executed and recorded a
document titled Declarations of Covenants, Conditions and
Restrictions of Skypark Industrial Park (the 1979 Declaration),
which gave the Skypark lot owners access to the Airport subject to
various covenants, conditions, and restrictions (CCRs). Paragraph
IV of the 1979 Declaration provided, “No Building Site or Lot
within Skypark shall be used for or as an airport or for commercial
aviation purposes or to provide airport services, such as those
usually associated with a fix‐based operation, fuel, sales,
maintenance and mechanical services, aircraft sales, leases,
charters, flying lessons and related services.”

¶3     The 1979 Declaration created a management committee
(Skypark Landowners Association) to maintain Skypark’s common
areas, enforce CCRs, and levy assessments against the lot owners
as necessary. The 1979 Declaration also granted the Developer, as
well as its successors and assigns, the authority to levy and enforce
an annual assessment against Skypark lot owners to maintain the
Airport facilities outside the perimeter of Skypark.

¶4      The 1979 Declaration defined voting rights of the lot owners
within the Skypark Landowners Association. Skypark lot owners
were classified as Class A members, and the Developer was
classified as the sole Class B member. Class A members were
entitled to one vote for each lot they owned. The Class B member
was entitled to five votes for each lot it owned. The 1979
Declaration provided for Class B membership to be converted to
Class A membership when either the total number of Class A votes
equaled the total number of Class B votes or ten years had passed
since the 1979 Declaration was recorded, whichever came first. The
1979 Declaration stated that it could “be amended in whole or in
part at any time by a 2/3rds vote of all the total of the Class A and
Class B votes which may be in existence at the time, . . . and such
Amendment shall be and become effective immediately upon
recordation of the same.”




20110648‐CA                      2                2013 UT App 229
                      Skypark Airport v. Jensen


¶5      In 1981, the Developer sold the Airport and seventy of
eighty‐three total Skypark lots to Woods Cross Air Park (Woods
Cross). In 1985, Woods Cross unilaterally executed and recorded
a Declaration Concerning Airport Operation and Maintenance (the
1985 Declaration), which contained extensive provisions relating to
the calculation and levying of assessments by the “Airport Owner,”
defined as “the party which at the time concerned is the Owner of
the runway which comprises part of the Airport Facilities,” which,
at that time, was Woods Cross. The 1985 Declaration also stated,

       The provisions of this Declaration are intended to be
       in lieu of, rather than in addition to, . . . (d) Those
       provisions of the [1979] Declaration which provide
       for the “Developer’s” . . . assessment of Lots in
       Skypark Industrial Park, a subdivision, for purposes
       of paying or defraying various costs associated with
       the Airport Facilities. One of the purposes of this
       Declaration is to increase, beyond the number
       contemplated by the [1979] Declaration, the number
       of parties participating in costs associated with the
       Airport Facilities. . . . [The] rights, powers, and
       responsibilities of the “Developer” (as distinguished
       from the “Association”) under the [1979] Declaration
       as are related to the provisions referred to in the
       foregoing item (d), shall henceforth and at all times
       be the rights, powers, and responsibilities of the
       Airport Owner.

¶6      Skypark Airport, Inc. purchased the Airport from Woods
Cross in 1987, “subject to ‘matters of record’ as well as specifically
to the [1985 Declaration].” In 1996, SAA purchased the Airport
from Skypark Airport, “subject to ‘all covenants, conditions,
restrictions, easements, rights‐of‐way and reservations of record or
discoverable by inspection.’” Between 1997 and 2001, Defendants
paid assessments to SAA.

¶7    In 1997, the owners of several Skypark lots consolidated and
subdivided their lots into a planned unit development called
Skypark Hangars East. Skypark Hangars East was subject to a




20110648‐CA                       3                2013 UT App 229
                      Skypark Airport v. Jensen


declaration (the 1997 Declaration), which, like the 1979 Declaration,
contained CCRs restricting commercial operations in the
development, including “selling aviation fuel, motor fuel, and jet
fuel.” An Amended Declaration for Skypark Hangars East (the
1999 Declaration), which was executed by Defendants, was
recorded in 1999. The 1999 Declaration also restricted commercial
activity, including “fuel sales,” and clarified that the lot owners of
units in Skypark Hangars East also remained subject to the 1979
Declaration.

¶8      SAA has sold fuel in Skypark since 1999. In September 2002,
Defendants began selling fuel in Skypark Hangars East. SAA
brought suit against Defendants to enforce the fuel sales
restrictions in the 1979, 1997, and 1999 Declarations.

¶9     In 2006, the parties filed cross‐motions for partial summary
judgment. The trial court granted SAA’s motion, in part, by
declaring that SAA was the successor to the Developer and entitled
to enforce the 1979 Declaration “subject to other defenses yet to be
resolved.” The trial court denied the remainder of SAA’s motion
for partial summary judgment as well as Defendants’ motion for
partial summary judgment because it concluded that there were
disputed factual issues that precluded summary judgment.

¶10 In 2008, SAA filed a second motion for partial summary
judgment on the enforceability of the 1985 Declaration. The trial
court granted that motion, concluding that the 1985 Declaration
was a validly executed amendment to the 1979 Declaration.
However, the trial court clarified that its “ruling should not be read
as concluding that the 1979 and 1985 Declarations are valid and
enforceable for all purposes” because “Defendants [had] raised
other defenses, including abandonment and waiver,” which were
ultimately reserved for the jury’s consideration.

¶11 In May 2009, the trial court held a pretrial conference at
which it informed the parties that it intended to bifurcate the trial
so that the trial court, rather than the jury, would consider the
issues of “fees, amount of assessments and wrongful lien.”
Defendants filed a motion requesting that the trial court reconsider




20110648‐CA                       4                2013 UT App 229
                      Skypark Airport v. Jensen


the ruling and permit the jury to hear the wrongful lien issue, but
the trial court denied their motion. A couple of weeks later, a jury
trial was held, and the jury determined that SAA had not waived,
abandoned, or acquiesced its right to enforce the 1979 Declaration,
as amended by the 1985 Declaration. In August 2009, the trial court
rejected Defendants’ wrongful lien claims as a matter of law in
light of the jury’s determination that the 1979 and 1985
Declarations remained enforceable. Defendants appeal.


            ISSUES AND STANDARDS OF REVIEW

¶12 Defendants assert that the trial court erred in granting
partial summary judgment in favor of SAA on the issue of whether
it was a successor to the Developer and in denying Defendants’
partial summary judgment motion based on its determination that
disputed factual issues precluded summary judgment. They also
argue that the trial court erred in granting SAA’s second motion for
partial summary judgment on the issue of whether the 1985
Declaration was a validly executed amendment. Summary
judgment may be granted where “there is no genuine issue as to
any material fact and . . . the moving party is entitled to a judgment
as a matter of law.” Utah R. Civ. P. 56(c). “An appellate court
reviews a trial court’s legal conclusions and ultimate grant or
denial of summary judgment for correctness and views the facts
and all reasonable inferences drawn therefrom in the light most
favorable to the nonmoving party.” Bingham v. Roosevelt City Corp.,
2010 UT 37, ¶ 10, 235 P.3d 730 (citation and internal quotation
marks omitted).

¶13 Defendants also assert that they were denied their right to
a jury trial on the wrongful lien issue when the trial court
bifurcated the trial.

       Whether there is a right to a jury trial is a question of
       law that we review for correctness. However, “[i]t is
       the prerogative of the judge who actually tries the
       case to make the determination” of whether an issue
       is “one in equity or one in law wherein the party can




20110648‐CA                       5                 2013 UT App 229
                     Skypark Airport v. Jensen


      insist on a jury as a matter of right.” Thus, “[u]nless
      it is shown that the ruling [determining the equitable
      or legal nature of the issue] was patently in error or
      an abuse of discretion, this court will not interfere
      with the ruling thereon.”

Kenny v. Rich, 2008 UT App 209, ¶ 21, 186 P.3d 989 (alterations in
original) (quoting Corbet v. Cox, 517 P.2d 1318, 1320 (Utah 1974))
(additional citations and internal quotation marks omitted).


                            ANALYSIS

 I. The Trial Court Did Not Err in Granting SAA’s First Motion
                 for Partial Summary Judgment.

¶14 Defendants first challenge the trial court’s February 7, 2007
grant of partial summary judgment to SAA. The trial court
determined that SAA

      is the successor to the Developer as used in the 1979
      Declaration and . . . that, subject to other defenses yet
      to be resolved in this matter, SAA is entitled to
      enforce the 1979 Declaration both as to the use
      restrictions and as to the assessment powers granted
      to the Developer, its successors and assigns.

¶15 Defendants first assert that the trial court’s summary
judgment ruling was erroneous because any mutual easements or
servitudes created by the 1979 Declaration were extinguished when
Woods Cross acquired both the Airport and seventy of the eighty‐
three Skypark lots. See Restatement (Third) of Prop.: Servitudes
§ 7.5 (2000) (“A servitude is terminated when all the benefits and
burdens come into a single ownership.”). However, the trial court’s
summary judgment ruling determined only that SAA was “the
successor to the Developer” and specifically concluded that SAA’s
right “to enforce the 1979 Declaration” was “subject to other
defenses yet to be resolved.” Accordingly, even accepting
Defendants’ merger/unification argument as applicable, that




20110648‐CA                      6                 2013 UT App 229
                      Skypark Airport v. Jensen


argument is irrelevant to the trial court’s summary judgment ruling
because the question of whether SAA is a successor to the
Developer does not depend on whether the 1979 Declaration’s
CCRs remain enforceable.2

¶16 Defendants also raise other arguments relating to the
continuing validity of the 1979 Declaration in support of their
argument against the trial court’s summary judgment ruling,
including that the covenants in the 1979 Declaration were
abandoned as a result of both the 1985 Declaration and a document
they refer to as the Mendenhall Amendment.3 However, like the
merger/unification argument, these arguments are irrelevant to the
trial court’s partial summary judgment determination and were not
foreclosed by that determination.




2. SAA asserts that Defendants did not preserve their
merger/unification argument in the trial court, and Defendants
have not pointed out where this argument was preserved. Even
assuming that the argument was preserved, however, Defendants
have not raised their merger/unification argument in any context
other than that of challenging the trial court’s determination that
SAA is a successor to the Developer—the context in which we have
determined it to be irrelevant. Therefore, it is unnecessary for us to
consider this argument further.

3. The Mendenhall Amendment, signed in 1991, purports to amend
the 1979 Declaration so as to grant one Skypark lot owner, Larry
Mendenhall, the right to conduct commercial helicopter activities.
In March 2002, SAA likewise entered into an agreement with
Precision Air‐Power, LLC, another Skypark lot owner, in which
Precision Air‐Power agreed to pay SAA for the right to provide
certain services restricted by the 1979 Declaration for a fixed
number of years. Defendants assert that these documents indicate
that SAA abandoned the CCRs in the 1979 Declaration. However,
as Defendants have not challenged the jury’s determination that
SAA did not waive, abandon, or acquiesce its right to enforce the
CCRs, these documents are of little relevance to our analysis on
appeal.



20110648‐CA                       7                2013 UT App 229
                     Skypark Airport v. Jensen


¶17 Defendants next assert that the 1979 Declaration
unambiguously conferred the authority to enforce the 1979
Declaration exclusively on Skypark Landowners Association and
provided for the termination of that authority within ten years of
the 1979 Declaration’s filing. Defendants maintain that SAA
therefore cannot succeed the Developer as the entity entitled to
enforce the 1979 Declaration. Defendants’ assertion relies on
Section V of the 1979 Declaration, which defines the Skypark lot
owners’ voting rights and the authority of the Skypark Landowners
Association and the Developer to levy assessments. Defendants
appear to construe this provision to mean that Skypark
Landowners Association is the only entity entitled to enforce the
1979 Declaration and that the Developer’s right to enforce was
intended to be extinguished no later than the time when its Class
B membership was converted to Class A membership. Based on
this analysis, Defendants conclude that the Developer’s rights were
extinguished when it sold the airport and the remaining lots in
Skypark to Woods Cross in 1981. They also argue that neither
Woods Cross nor its successors‐in‐interest succeeded to any
enforcement rights the Developer may have had because no
development rights were included in the sale. Accordingly, they
assert, there was no vertical privity between the Developer and
SAA.

¶18 The logic of Defendants’ apparent position is questionable
and unsupported by authority.4 Section V of the 1979 Declaration,
on which Defendants primarily rely, anticipates the existence of
successors‐in‐interest to the Developer when it states, “Reference
in this paragraph to Developer shall also be construed to include
its successors and assigns.” Furthermore, Section XII of the 1979
Declaration explicitly grants a right to enforce the 1979 Declaration


4. In fact, we agree with SAA that there are times when it is not
entirely clear what Defendants are arguing. See generally State v.
Gomez, 2002 UT 120, ¶ 20, 63 P.3d 72 (“[A] reviewing court is
entitled to have the issues clearly defined with pertinent authority
cited and is not simply a depository in which the appealing party
may dump the burden of argument and research.” (citation and
internal quotation marks omitted)).



20110648‐CA                      8                2013 UT App 229
                      Skypark Airport v. Jensen


to the “Developer, the Association, or the Owner of any property
subject to this Declaration, their heirs, successors and assigns for a
term of ninety‐nine (99) years from the date th[e] Declaration is
recorded.” Moreover, unlike Defendants, we do not read the
provision regarding conversion of Class B membership to Class A
membership as anticipating the extinguishment of any rights held
by either Skypark Landowners Association or the Developer to
enforce CCRs and levy assessments. Other than its vague assertion
that SAA did not inherit the Developer’s “development rights,”
Defendants have failed to explain why the rights of the Developer
to levy assessments and enforce the 1979 Declaration did not pass
to Woods Cross, to Skypark Airport, and then ultimately to SAA as
successors‐in‐interest to the Developer. Accordingly, we affirm the
trial court’s grant of partial summary judgment on the question of
whether SAA was the Developer’s successor.

 II. The Trial Court’s Denial of Defendants’ Motion for Partial
Summary Judgment Based on the Existence of Disputed Facts Is
                        Not Reviewable.

¶19 Defendants also challenge the trial court’s denial of their
first motion for partial summary judgment. “In appealing a
summary judgment ruling, only facts and legal theories that were
foreclosed from being addressed at trial may be heard on appeal.”
Wayment v. Howard, 2006 UT 56, ¶ 20, 144 P.3d 1147. Thus, while
“[a]ppellate courts may review the denial of a pretrial summary
judgment motion if the motion was decided on purely legal
grounds,” Normandeau v. Hanson Equip., Inc., 2009 UT 44, ¶ 7, 215
P.3d 152, “[i]f there are material factual issues in dispute either at
the time of the motion hearing or by the time of trial, the denial of
the motion cannot be reviewed on appeal,” Hone v. Advanced
Shoring & Underpinning, Inc., 2012 UT App 327, ¶ 6, 291 P.3d 832
(citing Normandeau, 2009 UT 44, ¶ 15). See id. ¶ 9 n.6 (noting that a
“party who lost its motion for summary judgment has . . . more
immediate remedies available” than appellate review after a full
trial on the merits, “such as a petition for interlocutory review or
a motion for judgment as a matter of law at trial (e.g., a directed
verdict or for judgment notwithstanding the verdict)”).




20110648‐CA                       9                2013 UT App 229
                      Skypark Airport v. Jensen


¶20 In this case, the trial court denied Defendants’ motion for
partial summary judgment because there were factual issues with
respect to, inter alia, “waiver, abandonment and/or acquiescence
by [SAA] in the use restrictions of the 1979, 1997 and 1999
Declarations.”5 Because the trial court denied Defendants’ motion
based on the existence of disputed factual issues rather than on
purely legal grounds, the trial court’s ruling is not reviewable on
appeal.

                 III. The 1985 Declaration Is Valid.

¶21 Defendants next challenge the trial court’s grant of SAA’s
second motion for partial summary judgment on the issue of
whether the 1985 Declaration was a validly executed amendment
to the 1979 Declaration. Defendants assert that the 1985 Declaration
was invalid because it was executed by only two
signatories—Woods Cross and Mountain Fuel Supply Company.6
Defendants further argue that the 1985 Declaration cannot be
construed as an amendment to the 1979 Declaration because
language in the 1985 Declaration indicated that its provisions were
to be “in lieu of, rather than in addition to” certain provisions of the
1979 Declaration.

¶22 Because the 1979 Declaration states that it “may be amended
in whole or in part at any time by a 2/3rds vote of all the total of the
Class A and Class B votes which may be in existence at the time,”
and because Woods Cross owned seventy of the eighty‐three
Skypark lots at the time it executed the 1985 Declaration (or
approximately 84%), the trial court determined that Woods Cross
clearly had the votes to amend the 1979 Declaration. The trial court
determined, based on our supreme court’s decision in Swenson v.


5. Defendants have not challenged the jury’s verdict on these
issues.

6. The trial court explained that “Mountain Fuel Supply Company
apparently owned land adjacent to the property at issue in this
case, and its involvement is, therefore, not relevant to this
analysis.”



20110648‐CA                       10                2013 UT App 229
                      Skypark Airport v. Jensen


Erickson, 2000 UT 16, 998 P.2d 807, that signatures may be used in
lieu of a formal vote and that, “[t]herefore, because Woods Cross
. . . had enough voting power to control the outcome of the vote, it
was entitled to unilaterally amend the 1979 Declaration by
executing the 1985 Declaration.” See id. ¶ 34 (suggesting that a
petition signed by a majority of the owners in a homeowners
association could potentially represent a majority vote of those
owners). The trial court also pointed out that where a single voter
constitutes a necessary majority, as in this case, “[t]here is simply
no reason to require [a formal vote].” Defendants have not
adequately challenged the trial court’s analysis, having only
vaguely asserted that the trial court employed “erroneous
methodology.”7 Because Defendants have failed to explain why
Woods Cross could not unilaterally amend the 1979 Declaration,
we do not further consider Defendants’ argument regarding the
execution of the 1985 Declaration. See generally State v. Thomas, 961
P.2d 299, 304 (Utah 1998) (“It is well established that a reviewing
court will not address arguments that are not adequately briefed.”).

¶23 We also reject Defendants’ argument that the “in lieu of”
language in the 1985 Declaration precluded it from being an
amendment to the 1979 Declaration. Defendants’ argument appears
to assert that only provisions intended to be “in addition to” rather
than “in lieu of” the provisions of a document can constitute
amendments. Black’s Law Dictionary defines an “amendment” as
“[a] formal revision or addition,” “specif[ically], a change made by
addition, deletion, or correction.” Black’s Law Dictionary 94 (9th ed.
2009); see also id. (defining “amend” as “[t]o change the wording of;


7. Defendants also assert that the trial court based its decision on its
erroneous view that a different judge who ruled on the parties’ first
motions for partial summary judgment had declared the 1985
Declaration valid. However, while this may have been the trial
court’s opinion at the time of the hearing on the second motion for
partial summary judgment, the record indicates that the trial court
did not rely on the existence of a previous ruling in making its
ultimate determination. Rather, the trial court conducted its own
analysis of the issue from which it determined that the 1985
Declaration was valid.



20110648‐CA                       11                2013 UT App 229
                      Skypark Airport v. Jensen


specif[ically], to formally alter . . . by striking out, inserting, or
substituting words”). Thus, any revision may constitute an
amendment, not just additions. Furthermore, the “in lieu of”
language does not suggest that the 1985 Declaration was intended
to replace the entire 1979 Declaration, as Defendants seem to imply.
Rather, the 1985 Declaration specifically identified provisions in the
1979 Declaration that it intended to replace. For all these reasons,
we agree with the trial court that the 1985 Declaration constituted
a valid amendment to the 1979 Declaration and, accordingly, affirm
the trial court’s grant of partial summary judgment on that issue.

IV. Defendants Were Not Entitled To Have Their Wrongful Lien
                Claim Considered by the Jury.

¶24 Defendants assert that the trial court denied their right to a
jury trial by refusing to let the jury hear their wrongful lien claims.
Prior to trial, the trial court informed the parties, “The amount of
assessments will not be submitted to the Jury. The issues that will
be tried by the [court] are fees, amount of assessments and
wrongful lien.” Defendants requested that the trial court reconsider
its ruling only with respect to the wrongful lien claim. The trial
court denied that request, and the wrongful lien issue was not
presented to the jury.

¶25 On appeal, Defendants assert that the jury should have been
allowed to assess whether certain portions of the annual
assessments levied against them by SAA were permissible under
the Declarations. However, this is a different question than
whether SAA filed a wrongful lien.

¶26 As the trial court pointed out, “Defendants have cited no
authority supporting their argument that errors in the
determination of the amount of the underlying obligation render
any lien based thereon wrongful.”8 Indeed, whether a lien is


8. The cases cited by Defendants on appeal are not on point. In
Commercial Investment Corp. v. Siggard, 936 P.2d 1105 (Utah Ct. App.
1997), the wrongful lien at issue was based on a buyer having filed
                                                       (continued...)



20110648‐CA                       12                2013 UT App 229
                       Skypark Airport v. Jensen


wrongful depends only on whether the lienor has the authority to
record it. Utah Code Ann. § 38‐9‐1(6) (LexisNexis 2010). Thus, the
fact that a lien may “ultimately prove unenforceable” does not
make it wrongful.9 See Hutter v. Dig‐It, Inc., 2009 UT 69, ¶ 52, 219
P.3d 918. Furthermore, “[t]he question of what constitutes a
wrongful lien . . . is a legal question of statutory interpretation,” id.
¶ 8, and is therefore a question that should be determined by the
trial court rather than by a jury, see Durham v. Duchesne Cnty., 893
P.2d 581, 584 (Utah 1995).

¶27 The question of whether specific assessments were
authorized by the Declarations may have been an appropriate jury
question. See Zions First Nat’l Bank v. Rocky Mountain Irrigation, Inc.,
795 P.2d 658, 661 (Utah 1990) (explaining that, depending on the
circumstances, “the existence of a debt” may be either a legal or an
equitable issue); cf. Failor v. MegaDyne Med. Prods., Inc., 2009 UT
App 179, ¶ 14, 213 P.3d 899 (explaining that “an action for an
accounting may be legal or equitable[] depending upon the facts set
out in the pleadings” and that “[t]he necessary prerequisite to the
right to maintain a suit for an equitable accounting, like all other
equitable remedies, is . . . the absence of an adequate remedy at
law” (omission and first alteration in original) (citations and
internal quotation marks omitted)). But Defendants never
challenged the trial court’s determination that the “amount of
assessments” was an issue to be determined by the court. Nor do



8. (...continued)
a Notice of Interest against thirty‐eight acres of property when he
was entitled to purchase only sixteen acres. See id. at 1110–11. In
Swan Creek Village Homeowners Ass’n v. Warne, 2006 UT 22, 134 P.3d
1122, the validity of assessments was challenged as a defense to an
action against an owner for failing to pay assessments, not as
evidence of wrongful lien. See id. ¶ 1. Neither of these cases
suggests that an error in the amount of the underlying obligation
renders a lien wrongful.

9. Defendants assert that this rule applies only to mechanics’ liens
but do not provide any support for this assertion.



20110648‐CA                        13                2013 UT App 229
                     Skypark Airport v. Jensen


the Defendants challenge the trial court’s ultimate ruling on the
bifurcated issues.10 Accordingly, we decline to consider this issue
further.


                          CONCLUSION

¶28 The trial court did not err in granting partial summary
judgment to SAA on the issue of whether SAA was a successor to
the Developer. The question of whether the trial court properly
denied Defendants’ motion for partial summary judgment is not
reviewable by this court because it was based on the trial court’s
determination that disputed material facts precluded summary
judgment and the issue was ultimately resolved by an
unchallenged jury verdict. Each of Defendants’ arguments against
the trial court’s grant of SAA’s second motion for partial summary
judgment is either inadequately briefed or unpersuasive.
Furthermore, the trial court did not err in trying the wrongful lien
claim itself rather than putting it to the jury. Alleged inaccuracies
in the amount of the assessments were irrelevant to the wrongful
lien claim, and Defendants did not challenge the trial court’s
authority to evaluate those amounts. Because SAA has prevailed on
appeal and was awarded attorney fees by the trial court, we also
grant their request for reasonable attorney fees and costs on appeal.
See Pack v. Case, 2001 UT App 232, ¶ 39, 30 P.3d 436 (“When a party
who received attorney fees below prevails on appeal, the party is
also entitled to fees reasonably incurred on appeal.” (citation and
internal quotation marks omitted)). Accordingly, we affirm on all
issues and remand for a calculation of SAA’s attorney fees.




10. Defendants ultimately reached a stipulation with SAA
regarding the amount of assessments, in which SAA agreed not to
levy future assessments for certain expenses challenged by
Defendants and even granted Defendants a credit for past
payments on some of those assessments.




20110648‐CA                      14               2013 UT App 229